DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 and 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/339,753, and claims 1-5, 7-9 of copending Application No. 17/101,980 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites the following limitations:
	A network computer system for providing automated bottled water reordering service based on monitored usage, comprising:
	one or more processors of a network-accessible server; and
	one of more memory resources storing program instructions when executed on the one or more processors, cause the server to:
	receive, from a sensor which is adapted to monitor a drinking water consumption in a water dispenser of a customer, data associated with the drinking water consumption;
	determining whether a trigger event has occurred by comparing the drinking water consumption with a reference;
	after the trigger event has occurred, sending a replenishment message to a customer device for the customer to confirm whether or not to place a replenishment order;
	receiving data associated with the replenishment order, wherein the replenishment order indicating a customer information, a destination location, a quantity of bottled water and a type of water for the bottled water delivery service;
	determining a pool of candidate delivery drivers that can satisfy a criterion based on a current location of the candidate delivery drivers, a capacity of a vehicle of the candidate delivery drivers, locations of a plurality of available collection, storing and distributing devices and the destination location, wherein the collection, storing and
distribution devices being situated at a particular location where the candidate delivery drivers can access and exchange bottled water; and
	providing an instruction, according to the replenishment order, to a device of a selected delivery driver to dispatch the selected delivery driver with a particular vehicle to adesignated collection, storing and distribution device and then a designated destination location after fetching bottled water from the designated collection, storing and distribution device.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US 2016/0264394 A1) in view of Riel-Dalpe et al. (US 2015/0262121 A1).
	Claims 1 and 11. Hershberger et al. (Hershberger) teaches: 
	a plurality of bottled waters, each of the plurality of bottled waters comprising a reusable container and a unique individual machine-readable code attached onto the container, wherein the unique individual machine-readable code is pre-assigned to the container based on at least one batch information of the corresponding bottled water; [0070]; [0150]
 	one or more processors of a network-accessible server; Figs. 14-15; [0152] – [0155], and 
	one or more memory resources storing program instructions when executed on the one or more processors, cause the system to: 
	retrieving a plurality of order records stored in an archive to obtain a first data of a total number of bottled water currently hold by a customer; [0067]; 
	retrieving a second data of a total number of the bottled water used up by the customer, that is generated by scanning the machine-readable code on the spent container of the bottled water which hold by the customer; [0074]
	determining whether a trigger event has occurred based on the first data and the second data; [0074]; [0134]; [0134]      
	after the trigger event has occurred, sending a replenishment message to a customer’s device for the customer to confirm whether or not to place a replenishment order; [0135] - [0138]; [0204]; [0254]; [0255]
	receiving data associated with the replenishment order, wherein the replenishment order indicating a customer information, a destination location, a quantity of bottled water and a type of water for the smart bottled water delivery service; [0109]; [0135] - [0138]; [0254]; [0255]	
	determining a driver that can satisfy a criterion based on a capacity of a vehicle of the delivery driver, locations of a plurality of available collection, storing and distribution devices and the destination location, wherein the collection, storing and distribution devices being situated at a particular location where the delivery driver can access and exchange bottled water; (sending an appropriate delivery truck) [0205]
	Hershberger does not specifically teach determining a pool of candidate delivery drivers, which is disclosed in Riel-Dalpe et al. (Riel-Dalpe). [0083] – [0087]; [0213] (selecting a driver out of a plurality of available drivers based on a capacity of a vehicle, locations of a plurality of available collection, storing, distribution and/or the destination location to deliver a beverage to an intended location)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hershberger to include the recited limitations, as disclosed in Riel-Dalpe, because it would advantageously allow to determine most suitable driver for delivering a beverage to the intended destination based on the geopositional data of the available delivery vehicle, and a determined estimated time of delivery completion, as specifically stated in Riel-Dalpe. [0210] – [0213].
	Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hershberger to include the recited limitations, as disclosed in Riel-Dalpe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	Hershberger, as modified by Riel-Dalpe, further teaches:
	providing an instruction to a device of a selected delivery driver to dispatch the selected delivery driver with a particular vehicle to a designated collection, storing and distribution device and then a designated destination location after fetching bottled water according to the bottled water delivery request from the designated collection, storing and distribution device; [0205], and 
	Hershberger further teaches:
	scanning the unique individual machine-readable code of the filled bottled water to be delivered to the customer and the spent bottled water to be retrieved from the customer to generate a scanning result; [0205]
	combining the scanning result with the customer information to generate a customer-based data of the particular bottled water. [0204]; [0205]; [0207]

	Claims 2 and 12. The system of claim 1, wherein the code is a QR code. Hershberger; [0178]; [0241]

	 Claims 5 and 15. The system of claim 1, wherein the instructions, when executed on the one or more processors, further cause the one or more processors to:
	collecting a plurality of the customer-based data for the particular container to obtain a container-relevant data of the particular container, wherein the container-relevant data includes a number of usages for the particular container. Hershberger; [0178]; [0179]; [0265]; [0267]

	Claims 6 and 16. The system of claim 5, wherein the container-relevant data includes a history data of the customers corresponding to the particular container. Hershberger; [0178]; [0179]; [0265]; [0267]

	Claims 7 and 17. The system of claim 5, wherein the container-relevant data includes a number of usages for the particular container. Hershberger; [0178]; [0179]; [0265]; [0267]

	Claims 8 and 18. The system of claim 7, wherein the number of usages for the
particular container is a number of refilled times. Hershberger; [0178]; [0179]; [0265]; [0267]

	Claims 9 and 19. The system of claim 7, wherein the number of usages for the particular container is a number of orders corresponding to the particular container. Hershberger; [0178]; [0179]; [0265]; [0267]

	Claims 10 and 20. The system of claim 1, wherein the instructions, when executed on the one or more processors, further cause the one or more processors to:
	sending a notification to the customer based on a condition of the spent bottled water retrieved from the customer and the customer-based data of the spent bottled water retrieved from the customer. Hershberger; [0204]; [0254]; [0255]

	Claim 17. The system of claim 15, wherein the container-relevant data includes a number of usages for the particular container. Hershberger; [0178]; [0179]; [0265]; [0267]

	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Riel-Dalpe and further in view of Kenji et al. (JP 2002153858 A).

	Claim 3. Hershberger does not explicitly teach: wherein the trigger event occurs if a difference between the first data and the second data is less than a threshold. 
	Kenji et al. (Kenji) discloses liquid medicine supply management system, including delivering full containers to a customer and collecting empty containers from the customer, wherein a total number of full containers delivered and a number of empty containers are tracked, and the number of customer holdings is compared with a predetermined reference threshold in order to estimate collection efficiency. If the collection efficiency exceeds a predetermined threshold value, a warning is issued to prompt the collection. [0010]; Detailed description.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hershberger to include the recited limitations, as disclosed and/or suggested in Kenji, because it would advantageously allow to increase efficiency of recovering the bottles delivered to customers and collected from these customers, as well as recycling these containers and suppressing the recovering cost of the containers, as specifically stated in Kenji. Abstract.

	Claim 14. Hershberger does not explicitly teach: wherein the trigger event occurs if a difference between the total number of bottled water currently hold by the customer and the total number of the bottled water used up by the customer is less than a first threshold, and the remainder amount or the consumed amount of the bottled water in use reaches a second threshold.
	Kenji discloses liquid medicine supply management system, including delivering full containers to a customer and collecting empty containers from the customer, wherein a total number of full containers delivered and a number of empty containers are tracked, and the number of customer holdings is compared with a predetermined reference threshold in order to estimate collection efficiency. If the collection efficiency exceeds a predetermined threshold value, a warning is issued to prompt the collection. [0010]; Detailed description.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hershberger to include the recited limitations, as disclosed and/or suggested in Kenji, because it would advantageously allow to increase efficiency of recovering the bottles delivered to customers and collected from these customers, as well as recycling these containers and suppressing the recovering cost of the containers, as specifically stated in Kenji. Abstract.

	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Riel-Dalpe and further in view of Lesesky (US 2016/0247153 A1).

	Claims 4 and 13. While Hershberger discloses selecting an available driver out of a pool of registered drivers, and dispatching said selected delivery driver to the designated collection, storing and distribution device, that the selected delivery driver received the instruction to allow removal of the bottled water from the designated collection, storing and distribution device, and authenticating (scanning) the delivered bottles, Hershberger does not explicitly teach authenticating an identity of said driver, which is disclosed in Lesesky. [0004]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hershberger to include the recited limitations, as disclosed and/or suggested in Kenji, because it would advantageously allow to implement diagnosing and managing of vehicle and/or driver faults, as specifically stated in Lesesky. [0001]
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/31/2022